Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (“Agreement”), dated as of November 10, 2011, is made by
and between Monotype Imaging Holdings Inc., a Delaware corporation (“Parent”),
and the undersigned holder (the “Stockholder”) of shares of Class A common
stock, par value $0.01 per share (together with the shares of Class B common
stock, par value $0.01 per share, the “Common Stock”), of Bitstream Inc., a
Delaware corporation (the “Company”).

WHEREAS, Parent, Birch Acquisition Corporation, a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and the Company have entered
into an Agreement and Plan of Merger, dated as of even date herewith (in the
form as of the date hereof, the “Merger Agreement”), providing for the merger of
Merger Sub with and into the Company (the “Merger”);

WHEREAS, the Stockholder beneficially owns and has sole or shared voting power
with respect to the number of shares of the Company’s Common Stock, including,
without limitation, Company Restricted Stock Awards, and holds Company Stock
Options or other rights to acquire beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of the number of shares of Common Stock, indicated opposite the
Stockholder’s name on Schedule 1 attached hereto (together with any New Shares
(defined in Section 3 below), the “Shares”);

WHEREAS, as an inducement and a condition to the willingness of Parent and
Merger Sub to enter into the Merger Agreement, and in consideration of the
substantial expenses incurred and to be incurred by them in connection
therewith, the Stockholder has agreed to enter into and perform this Agreement;
and

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of, and as a condition to, Parent entering into
the Merger Agreement and proceeding with the transactions contemplated thereby,
and in consideration of the expenses incurred and to be incurred by Parent in
connection therewith, the Stockholder and Parent agree as follows:

1. Agreement to Vote Shares. The Stockholder agrees that, prior to the
Expiration Date (as defined in Section 2 below), at any meeting of the
stockholders of the Company or any adjournment or postponement thereof, or in
connection with any written consent of the stockholders of the Company, with
respect to (i) the Merger Agreement, the Merger, the Spin-Off, and all the
transactions contemplated thereby, or (ii) any Acquisition Proposal, the
Stockholder shall:

(a) appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of calculating a quorum; and

(b) from and after the date hereof until the Expiration Date, vote (or cause to
be voted), or deliver a written consent (or cause a written consent to be
delivered)



--------------------------------------------------------------------------------

covering all of the Shares that such Stockholder shall be entitled to so vote:
(i) in favor of adoption and approval of the Merger Agreement, the Spin-Off and
all other transactions contemplated by the Merger Agreement as to which
stockholders of the Company are called upon to vote or consent in favor of any
matter necessary for consummation of the Merger, the Spin-Off and the other
transactions contemplated by the Merger Agreement; (ii) against any action or
agreement that would reasonably be expected to result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation or agreement of the Company or any of its Subsidiaries or Affiliates
under the Merger Agreement or that would reasonably be expected to result in any
of the conditions to the Company’s or any of its Subsidiaries or Affiliates’
obligations under the Merger Agreement not being fulfilled; and (iii) against
any Acquisition Proposal, or any agreement, transaction or other matter that is
intended to, or would reasonably be expected to, impede, interfere with, delay,
postpone, discourage or materially and adversely affect the consummation of the
Merger, the Spin-Off and all other transactions contemplated by the Merger
Agreement. The Stockholder shall not take or commit or agree to take any action
inconsistent with the foregoing. For the avoidance of doubt, the Stockholder
shall not be obligated to take any of the foregoing actions to the extent that
the Merger Agreement is amended after the date hereof in a manner that is
adverse to the Company or the Stockholder.

2. Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earlier to occur of (a) the Effective Time, (b) such date and time as
the Merger Agreement shall be terminated pursuant to Article 8 thereof, or
(c) upon mutual written agreement of the parties to terminate this Agreement.
Upon termination or expiration of this Agreement, no party shall have any
further obligations or liabilities under this Agreement; provided, however, such
termination or expiration shall not relieve any party from any liability for
damages resulting from any willful and material breach by such party of any of
his, her or its representations, warranties, covenants or other agreements
contained in this Agreement.

3. Additional Purchases. The Stockholder agrees that any shares of capital stock
of the Company that the Stockholder purchases or with respect to which the
Stockholder otherwise acquires beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) after the execution of this Agreement and prior to the
Expiration Date, whether by the exercise of any Company Stock Option or
otherwise (“New Shares”), shall be subject to the terms and conditions of this
Agreement to the same extent as if they constituted Shares as of the date hereof
and the representation and warranties in Section 5 below shall be true and
correct as of the date that beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) of such New Shares is acquired. The Stockholder agrees to
promptly notify Parent in writing of the nature and amount of any New Shares.

4. Agreement to Retain Shares. From and after the date hereof until the
Expiration Date, the Stockholder shall not, directly or indirectly: (a) sell,
assign, transfer, tender, or otherwise dispose of (including, without
limitation, by the creation of a Lien (as defined in Section 5(c) below)) any
Shares, (b) deposit any Shares into a voting trust or enter into a voting
agreement or similar arrangement with respect to such Shares or grant any proxy
or power of attorney with respect thereto, (c) enter into any contract, option,
commitment or other arrangement or understanding with respect to the direct or
indirect sale, transfer, assignment or

 

2



--------------------------------------------------------------------------------

other disposition of (including, without limitation, by the creation of a Lien)
any Shares, or (d) take any action that would make any representation or
warranty of the Stockholder contained herein untrue or incorrect or have the
effect of preventing or disabling the Stockholder from performing the
Stockholder’s obligations under this Agreement. Notwithstanding the foregoing,
the Stockholder may make transfers as Parent may agree in writing in its sole
and absolute discretion.

5. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent as follows:

(a) the Stockholder has the full power and authority to execute and deliver this
Agreement and to perform the Stockholder’s obligations hereunder;

(b) this Agreement (assuming this Agreement constitutes a valid and binding
agreement of Parent) has been duly executed and delivered by or on behalf of the
Stockholder and constitutes a valid and binding agreement with respect to the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except as enforcement may be limited by general principles of equity whether
applied in a court of law or a court of equity and by bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally;

(c) the Stockholder beneficially owns the number of Shares indicated opposite
such Stockholder’s name on Schedule 1, free and clear of any liens, claims,
charges or other encumbrances or restrictions of any kind whatsoever (“Liens”),
and has sole or shared, and otherwise unrestricted, voting power with respect to
such Shares, and none of the Shares are subject to any voting trust or other
agreement, arrangement, or restriction with respect to the voting of the Shares,
except as contemplated by this Agreement;

(d) the execution and delivery of this Agreement by the Stockholder does not,
and the performance by the Stockholder of his, her or its obligations hereunder
and the compliance by the Stockholder with any provisions hereof will not,
violate or conflict with, result in a material breach of or constitute a default
(or an event that with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
Shares pursuant to, any agreement, instrument, note, bond, mortgage, contract,
lease, license, permit or other obligation or any order, arbitration award,
judgment or decree to which the Stockholder is a party or by which the
Stockholder is bound, or any law, statute, rule or regulation to which the
Stockholder is subject or, in the event that the Stockholder is a corporation,
partnership, trust or other entity, any bylaw or other organizational document
of the Stockholder; and

(e) the execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder does not and will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority by the Stockholder,
except for applicable requirements, if any, of the Exchange Act, and except
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications,

 

3



--------------------------------------------------------------------------------

would not prevent or delay the performance by the Stockholder of his, her or its
obligations under this Agreement in any material respect.

6. Irrevocable Proxy. The Stockholder hereby revokes any proxies previously
granted by the Stockholder with respect to the Shares, and represents to Parent
that none of such previously-granted proxies are irrevocable. By execution and
delivery of this Agreement, the Stockholder does hereby appoint Parent, with
full power of substitution and resubstitution, as the Stockholder’s true and
lawful attorney and irrevocable proxy, to the fullest extent of the
Stockholder’s rights with respect to the Shares, to vote each of the Shares
solely with respect to the matters set forth in Section 1 hereof. The
Stockholder intends this proxy to be irrevocable and coupled with an interest
hereunder until the Expiration Date, at which time this irrevocable proxy shall
automatically terminate.

7. No Solicitation. From and after the date hereof until the Expiration Date,
[the Stockholder shall not, nor shall the Stockholder authorize or permit any of
his or her Representatives to, and the Stockholder shall instruct each such
Representative not to, directly or indirectly][neither the Stockholder nor any
of its Subsidiaries shall, nor shall the Stockholder or any of its Subsidiaries
authorize or permit any of its or their Representatives or Affiliates to, and
the Stockholder shall instruct, and cause each applicable Subsidiary, if any, to
instruct, each such Representative or Affiliate not to, directly or indirectly]1
(a) solicit, initiate or knowingly encourage (including by way of furnishing
non-public information or other assistance), or take other action to facilitate,
any inquiries or the making of any proposal that constitutes, or may reasonably
be likely to lead to, any Acquisition Proposal, (b) participate in any
discussions or negotiations regarding, or that may reasonably be likely to lead
to, any Acquisition Proposal, (c) enter into any agreement with respect to an
Acquisition Proposal (other than the Merger Agreement), (d) solicit proxies,
become a “participant” in a “solicitation” or take any action to facilitate a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) with respect to any Acquisition Proposal (other than the Merger Agreement),
(e) initiate a stockholders’ vote or action by consent of the Company’s
stockholders with respect to any Acquisition Proposal, or (f) except by reason
of this Agreement, become a member of a “group” (as such term is used in
Rule 13d-5(b)(1) of the Exchange Act) with respect to any voting securities of
the Company that takes any action in support of any Acquisition Proposal.

8. Waiver of Appraisal Rights. The Stockholder hereby waives, and agrees not to
exercise or assert, any appraisal rights under Section 262 of the DGCL in
connection with the Merger.

9. No Limitation on Discretion as Fiduciary. Notwithstanding anything herein to
the contrary, [the covenants and agreements set forth herein shall not prevent
the Stockholder, (i) if the Stockholder is serving on the Board of Directors of
the Company, from exercising his or her duties and obligations as a director of
the Company or otherwise taking any action, subject to the applicable provisions
of the Merger Agreement, while acting in such capacity as a director of the
Company, or (ii)] if the Stockholder is serving as a trustee or fiduciary of any
ERISA plan or trust, [the covenants and agreements set forth herein shall not
prevent the Stockholder]1 from exercising his, her or its duties and obligations
as a trustee or fiduciary of such ERISA plan or

 

1  Bracketed language represents alternative text depending if the Stockholder
is an individual or entity.

 

4



--------------------------------------------------------------------------------

trust. The Stockholder is executing this Agreement solely in his, her or its
capacity as a stockholder.

10. Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof or was otherwise breached. It is accordingly
agreed that in the event of any breach or threatened breach of any provision of
this Agreement by a party hereto, the other party hereto shall be entitled to,
in addition to any monetary remedy or damages, (i) a decree or order of specific
performance to enforce the observance and performance of such provision of this
Agreement; and (ii) an injunction restraining such breach or threatened breach.
Any requirements for the securing or posting of any bond with respect to any
such remedy are hereby waived.

11. Further Assurances. The Stockholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as Parent may reasonably request for
the purpose of effectively carrying out the transactions contemplated by this
Agreement.

12. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) to Parent in accordance with Section 9.01 of the
Merger Agreement and to the Stockholder at his, her or its address set forth on
Schedule 1 attached hereto (or at such other address for a party as shall be
specified by like notice).

13. Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

14. Binding Effect and Assignment. All of the covenants and agreements contained
in this Agreement shall be binding upon, and inure to the benefit of, the
respective parties and their permitted successors, assigns, heirs, executors,
administrators and other legal representatives, as the case may be. This
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto; provided, however, that, notwithstanding the
foregoing, Parent may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to one or more of its
Affiliates at any time.

15. No Waivers. No waivers of any breach of this Agreement extended by Parent to
the Stockholder shall be construed as a waiver of any rights or remedies of
Parent with respect to any other stockholder of the Company who has executed an
agreement substantially in the form of this Agreement with respect to Shares
held or subsequently held by such stockholder or with respect to any subsequent
breach of the Stockholder or any other such stockholder of the

 

5



--------------------------------------------------------------------------------

Company. No waiver of any provisions hereof by either party shall be deemed a
waiver of any other provisions hereof by any such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

16. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware without
regard to its rules of conflict of laws. The parties hereto hereby irrevocably
and unconditionally consent to and submit to the exclusive jurisdiction of the
courts of the State of Delaware and of the United States of America located in
such state (the “Delaware Courts”) for any litigation arising out of or relating
to this Agreement and the transactions contemplated hereby (and agree not to
commence any litigation relating thereto except in such courts), waive any
objection to the laying of venue of any such litigation in the Delaware Courts
and agree not to plead or claim in any Delaware Court that such litigation
brought therein has been brought in any inconvenient forum.

17. Waiver of Jury Trial. The parties hereto hereby waive any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

18. No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s certificate of incorporation and bylaws, the transactions contemplated
by the Merger Agreement, (b) the Merger Agreement is executed by all parties
thereto, and (c) this Agreement is executed by all parties hereto.

19. Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof and contains the entire agreement among the parties with respect to the
subject matter hereof. This Agreement may not be amended, supplemented or
modified, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by each party hereto.

20. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction of interpretation of this Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or other electronic transmission), each of which will be
deemed an original but all of which together shall constitute one and the same
instrument.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

STOCKHOLDER By:  

 

Name:  

 

Title:  

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

MONOTYPE IMAGING HOLDINGS INC.

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Stockholder & Address

 

Shares

 

Options



--------------------------------------------------------------------------------

SCHEDULE OF SIGNATORIES

Monotype Imaging Holdings Inc.

Each of:

George Beitzel

John Collins

James Dore

Jonathan Kagan

Amos Kaminski

Melvin Keating

Costas Kitsos

Raul Martynek

New Vernon Aegir Master Fund Ltd.

Thomas Patrick

Trent Stedman

Columbia Pacific Opportunity Fund, L.P.